Citation Nr: 1427974	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-00 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA).

2. Entitlement to service connection for a lung disorder, to include bronchitis.

3. Entitlement to service connection for a sciatic nerve disorder. 

4. Entitlement to service connection for peripheral neuropathy. 

5. Entitlement to service connection for a cardiac disorder, characterized by chest pain, and irregular heartbeat including as secondary to hypertension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to February 2006.

The issues of entitlement to service connection for OSA, a sciatic nerve disability, and peripheral neuropathy come before the Board on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The issue of entitlement to service connection for a lung disorder, to include bronchitis, comes before the Board on appeal from a March 2006 rating decision issued by the VA RO in Salt Lake City, Utah.  

The Veteran testified before the undersigned at a March 2014 Travel Board hearing.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the Virtual VA paperless processing system.

The Veteran waived his right to review by the office of original jurisdiction (AOJ) of evidence associated with the claims file after the March 2014 hearing.  See March 2014 Statement in Support of Claim.

The issue of an increased disability rating for a service-connected low back disability, an increased disability rating for a service-connected left knee disability, and an increased disability rating for a service-connected hiatal hernia (also claimed as GERD) are raised by the record, but have not been adjudicated by the AOJ.  The Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a sciatic nerve disability, peripheral neuropathy, and for a cardiac disorder are addressed in the REMAND section of this decision and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's current OSA manifested during service and is linked to military service.

2. The Veteran was treated for bronchitis and pneumonia during service, but does not have a current diagnosis or receive treatment for a current lung disorder, to include bronchitis.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for OSA have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2. The criteria for entitlement to service connection for a lung disorder, to include bronchitis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Because the Veteran's service connection claim for OSA is granted, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

A letter dated September 2005 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim of service connection for a lung disorder, to include bronchitis.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). 

VA is not required to provide a medical examination or obtain a medical opinion to make a decision on the Veteran's service connection claim for a lung disorder, to include bronchitis.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.  See McLendon, 20 Vet. App. at 83.  The record does not establish that the Veteran has a current lung disorder, to include bronchitis, or that he has received treatment for such a disorder since he separated from service in February 2006.  Accordingly, an examination is not warranted.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Entitlement to service connection may be established with evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Obstructive Sleep Apnea (OSA)

The medical evidence establishes that the Veteran began experiencing abnormal sleep, to include symptoms of OSA, in service.  His April 1985 enlistment examination does not document any respiratory or sleep-related disorders prior to service.  See April 1985 Reports of Medical Examination and History; see also January 1992 Report of Medical History (documenting no respiratory problems related to OSA).  Prior to separating from service in July 2005, the Veteran reported that he had snored for over 10 years and that upon waking he feels like he never went to sleep.  Reports by family members confirm that the Veteran experienced abnormal breaking while he was sleep; he snorts and snores and has periods when he stops breathing while sleeping.  See July 2005 STRs.

Although the Veteran's lungs appeared normal during a July 2005 physical examination, he was diagnosed as having significant daytime somnolence associated with loud snoring.  See July 2005 STRs; see also August 2005 Report of Medical Assessment (stating that the Veteran was treated for possible OSA during service).

An overnight sleep study in July 2005 confirmed that the Veteran snores and experiences spontaneous arousals while asleep.  The study found "[n]o significant obstructive sleep apnea syndrome"; however, it concluded that "careful clinical followup" and "further evaluation may be necessary . . . in view of the [Veteran's] unusual sleep profile," which is characterized by an excess amount of REM sleep.  In contrast, medical summaries from November 2005 and January 2006 identify OSA as a diagnosed medical disorder.

The Veteran's post-service treatment records show that he continued to be treated for OSA symptoms after separation from service.  In June 2007, diagnostic testing found that he had a deviated nasal septal and a narrow left nasal cavity.  Two months later (August 2007), he underwent a second sleep study and was diagnosed as having OSA and prescribed the use of a CPAP machine to assist with his breathing during sleep.  The study noted symptoms such as witnessed apneas, gasping and choking during sleep, and falling asleep during the day as well as mild snoring with multiple arousals during the Veteran's observed sleep.  

In October 2007, the private physician who conducted the August 2007 sleep study opined that "it is as likely (if not more) as it is not that he had OSA" during service.  The physician noted that the Veteran's weight and height were essentially the same at the time of the July 2005 sleep study and the August 2007 sleep study to suggest that there should be no discrepancy between the results of the two studies.  Based on his clinical findings, the physician concluded that the Veteran's "2005 sleep study may be have been a falsely negative study which is known to occur."

In September 2009, a VA mental health examiner noted that the Veteran continues to receive treatment for OSA, to include the use of a CPAP machine.  See also January 2008 PMRs (noting OSA as a problem as well as ongoing difficulty breathing).

In March 2013, the Veteran testified that his snoring and coughing caused him to wake from sleep while he was on active duty.  He also testified that his wife noted his snoring as early as 1999.  The Veteran currently uses a CPAP machine to help him breathe more effectively while he is asleep.

The private physician's opinion constitutes probative evidence that the Veteran's current OSA relates to service.  The physician reviewed the Veteran's pertinent medical history, to include the July 2005 sleep study report, and provided an adequate explanation for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 294, 304 (2008).  Moreover, the physician's findings and opinion are consistent with medical and lay evidence that shows that the Veteran experienced OSA symptoms, such as snoring and periods of not breathing while asleep, during service.

The benefit-of-the-doubt rule applies and the Veteran's claim of service connection for OSA is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55. 

Lung Disorder, to Include Bronchitis

The Veteran's STRs establish that he was treated for respiratory disorders, to include bronchitis and pneumonia, during service; however, the evidence of record, to include the Veteran's lay statements, does not indicate that he has a current lung disorder, which, subsequently, can be linked to service.

The Veteran's STRs show that he was treated for congestion and coughing during service.  See January 1990 STRs (noting a history of congestion and cough); January 1996 STRs (observing that the Veteran had a cough and mild sinus congestion); March 1999 STRs (receiving treatment for a cough and stuffy nose); January 2006 STRs (listing bronchitis and pneumonia as medical problems).  In April 2005, the Veteran was diagnosed as having pneumonia and acute, recurring bronchitis.  He was treated for a productive cough and his spirometry was within normal limits.  The following month (May 2005), the Veteran was diagnosed as having difficulty breathing after having recently recovered from a bout of pneumonia; his chest x-ray was normal.  The Veteran's August 2005 Report of Medical Assessment noted breathing problems and treatment for bronchitis.  A radiology report from the same month (August 2005) showed that his lungs were clear except for a faint nodular density in the left fifth anterior rib and that his pulmonary vascularity was normal.  In September 2005, pulmonary nodules were detected in the Veteran's lungs.

In November 2005, a VA examiner noted that the left-lower-lobe pulmonary nodule and the right-middle-lobe pulmonary nodule detected in September 2005 were possibly due to granulomatous disease (an immunodeficiency disorder).  On examination, the Veteran's respirations were deep and regular and his lungs were clear to auscultation without wheezing, rales, or rhonchi.  The examiner noted that the Veteran had not required emergency care for his respiratory symptoms and that he continues to exercise on a regular basis.  She concluded that there was not enough evidence to support a diagnosis of acute or chronic lung disorder or residuals of a pulmonary nodule.  The Veteran was prescribed a nasal spray in October 2005 and an inhaler in January 2006.  See January 2006 Army Medical Records.

Post-service treatment records do not indicate any treatment for any ongoing respiratory disorders.  Medical records dated May 2007 note that the Veteran has a three-year history of recurring nasal congestion, but do not document any treatment for congestion.  In June 2007, diagnostic testing identified clear paranasal sinuses and sinus drainage pathways.

The Veteran's statements regarding his lung disorder align with the medical evidence that indicates that his respiratory problems resolved after separation from service.  In his August 2005 Report of Medical History, the Veteran reported breathing problems, shortness of breath, being prescribed an inhaler in service, frequent colds and coughs, and current treatment for bronchitis.  Similarly, in March 2014 the Veteran testified that he was regularly diagnosed with bronchitis in service and was prescribed bronchodilators to help manage his shortness of breath.  See also November 2011 VA Examination Report (complaining of shortness of breath, but reporting that he has no difficulty performing his duties).  However, the Veteran also testified that he does not have a current diagnosis for a lung disorder and is not receiving treatment for respiratory problems.  He stated that a doctor had not associated any ongoing respiratory problems with service and that he had not required the use of an inhaler for the last year.  He suggested that his in-service respiratory problems, to include bronchitis, were due to exposure to cold weather and that they have not recurred since he moved to Central Texas.  Thus, the Veteran's lay statements confirm that he does not have a current lung disorder.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a lung disorder, to include bronchitis, is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

ORDER

Service connection for OSA is granted.

Service connection for a lung disorder, to include bronchitis, is denied.


REMAND

The case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any private medical evidence (PMRs) or non-medical evidence that is not included in the claims file.  Associate any records identified by the Veteran with the claims file.  If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain outstanding VA treatment records (VAMRs) from October 2013 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule new VA examinations with opinions to determine whether the Veteran's 1) sciatic nerve disorder and/or peripheral neuropathy relate to service and 2) chest pain, to include an irregular heartbeat, relates to service.  The entire claims file, to include a copy of this REMAND, must be made available to each VA examiner, who must note its review.  The following considerations should govern the requested examinations with opinions:

a. A qualified VA examiner must opine as to whether the Veteran's current sciatic nerve disorder and/or his peripheral neuropathy were caused or aggravated by his military service.

b. The same VA examiner must also opine as to whether the Veteran's current sciatic nerve disorder and/or his peripheral neuropathy were CAUSED OR AGGRAVATED (CHRONICALLY WORSENED) by his service-connected low back disability.

c. The examiner has an independent responsibility to review the entire record for evidence pertinent to the Veteran's sciatic nerve disorder and his peripheral neuropathy.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to the following:

July 1992 STRs, assessing the Veteran as having a low back problem and, based on x-ray evidence, spondylolisthesis.

August 1992 and November 1992 STRs, reporting pain while running.

October 2000 STRs, reporting back pain and discomfort in the Veteran's right thigh as well as probable radiculopathy.

November 2000 STRs, finding low back pain with no radicular symptoms, but positive sciatic irritation.

February 2001 and April 2001 STRs, diagnosing chronic low back pain with a possible radicular component, observing radicular symptoms, and recommending a reduction in the Veteran's duty status.

August 2001 STRs, noting that the Veteran injured his back in October 2000 during training exercises, has a full range of motion in his lower extremities, and experiences radicular symptoms and weakness in his right lower extremity.

May 2002 and June 2002 STRs, reducing duty status due to radiculopathy of the right leg and noting the results of a lower spine MRI, numbness in the toes on the Veteran's right foot, and a positive right straight-leg-raise test. 

July 2002 STRs, providing a provisional diagnosis of radiculopathy associated with the right lower extremity.

August 2005 Report of Medical Assessment, noting a history of back pain with sciatica.

November 2005 VA examination report, noting reports of back pain radiating into the hips and numbness, but finding no neurological problems on examination and that the Veteran could rise on his heels and toes without difficulty.

January 2006 neurological consult, finding no diminished sensation or lower extremity weakness.

June 2007 VAMRs, assessing the Veteran as having a lower back pain-sciatic disorder, but finding no acute pain on physical examination.

March 2014 hearing transcript, testifying that the Veteran's sciatic pain began in service around 2001 and runs from his back to his right foot and that his peripheral neuropathy causes numbness and tingling in his legs, bilaterally.

4. A qualified VA examiner must determine if the Veteran has a cardiac disorder characterized by chest pain, and/or an irregular heartbeat including AS DUE TO OR AGGRAVATED BY military service or as DUE TO OR AGGRAVATED BY the service connected hypertension. 

The examiner has an independent responsibility to review the entire record for evidence pertinent to the Veteran's chest pain disorder.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to the following:

April 2003 STRs, noting worsening chest pain since the Veteran's wife deployed in Fall 2002 and ruling out cardiac-related chest pain.

May 2003 and June 2003 STRs: diagnosing recurrent chest pain and ruling out acute myocardial infarction; noting an abnormal resting electrocardiogram consistent with an old inferior wall myocardial infarction; suggesting that the Veteran's chest pain may relate to gastrointestinal problems; and undergoing a left heart cardiac catheterization to address an inferior ischemia.

October and December 2003 STRs, noting non-cardiac chest pain after the Veteran was diagnosed as having GERD.

June 2004 STRs, documenting emergency care and treatment for chest pain.

February 2005 STRs, noting that the Veteran's post cardiac catheterization is within normal limits and that his chest pain is likely not cardiac related.

July 2005 STRs, noting a history of irregular heart beat but finding that the Veteran's heart functioning was normal on physical examination.

August 2005 Report of Medical History, reporting a history of pain and pressure in the chest, abnormal heart beat and a heart murmur, high blood pressure, and myocardial infarction.

August 2005 radiology report, observing that the Veteran's heart size and pulmonary vascularity were normal.

November 2005 VA examination report, chronicling the Veteran's history of chest pain and heart problems, noting reports of chest pain with over exertion but that the Veteran can complete 50 pushups in a minute without difficulty, and finding regular heart rate and rhythm without murmurs or gallops on physical examination.

March 2014 hearing transcript, testifying that the Veteran has experienced a gripping sensation in his chest since 2002/2003 and that he feels like a net is constricting his heart.

Each VA examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

If either examiner is not able to provide an opinion without resorting to speculation, he or she must state the reasons why such an opinion cannot be rendered.  The relevant examiner should address whether a definitive opinion cannot be provided because required information is missing (in which case the examiner should specify what information is missing) or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The examiner should be as specific as possible.

5. Then, review the examination reports to ensure that they adequately respond to the above directives, including providing adequate explanations in support of the requested opinions.  If the reports are deficient, return the case to the appropriate VA examiner for further review and discussion.

6. After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of service connection for a sciatic nerve disorder, peripheral neuropathy disorder, and a chest pain disorder, to include an irregular heartbeat.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


